Exhibit 10.4


RADIUS HEALTH, INC.
AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM
(Adopted on January 1, 2016*)


Set forth below is the Radius Health, Inc. (the “Company”) Non-Employee Director
Compensation Program (this “Program”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the Company’s 2011 Equity
Incentive Plan, as amended, or any other applicable Company equity incentive
plan then-maintained by the Company (the “Plan”).


Cash Compensation
Annual retainers will be paid in the following amounts to Non-Employee
Directors:


Non-Employee Director:


$50,000


Chair of Audit Committee:


$20,000


Chair of Compensation Committee:


$15,000


Chair of Nominating and Corporate Governance Committee:


$10,000


Chair of Strategy Committee:


$15,000


Audit Committee Member (other than Chair):


$10,000


Compensation Committee Member (other than Chair):


$7,500


Nominating and Corporate Governance Committee Member (other than Chair):


$5,000


Strategy Committee Member (other than Chair):


$7,500


Independent Chairman:


$25,000



All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter. In the event a Non-Employee
Director does not serve as a Non-Employee Director or in one of the other
positions identified above for an entire calendar quarter, the retainer paid to
the Non-Employee director for the applicable calendar quarter will be prorated
for the portion of the calendar quarter during which the applicable services
were actually rendered.
Equity Compensation
Initial Stock Option Grant:
Each Non-Employee Director who is initially elected or appointed to serve on the
Board after the date hereof shall be granted an Option to purchase 30,000 shares
of Stock under the Plan (the “Initial Option”).
The Initial Option will automatically, and without further action by the Board
or Committee, be granted on the date on which such Non-Employee Director
commences service on the Board, and will vest in substantially equal
installments on each of the first four anniversaries of the date of grant,
subject to continued service as a Non-Employee Director through each vesting
date.
Annual Equity Grant:
Each year, beginning in 2018, subject to any annual limits in the Plan on the
maximum number of shares subject to an award to an individual Director, any
Director who has been serving on the Board as a Non-Employee Director for at
least 3 months as of the date of the grant of annual incentive equity awards for
Executive Officers of the Company shall be granted (i) an Option to purchase
8,800 shares of Stock under the Plan and (ii) Restricted Stock Units
representing the right to receive 4,800 shares of Stock under the Plan (the
“Annual Award”).
The Annual Award will automatically, and without further action by the Board or
Committee, be granted on the date of the grant of annual incentive equity awards
for Executive Officers of the Company, and will vest in full on the first (1st)
anniversary of the date of grant, subject in each case to continued service
through the vesting date.

Change of Control
Upon a Change of Control, all outstanding equity awards granted under the Plan
or any other equity incentive plan maintained by the Company that are held by a
Non-Employee Director shall become fully vested and/or exercisable, irrespective
of any other provisions of the Non-Employee Director’s award agreement.
Miscellaneous
The provisions of the applicable Plan shall apply to the Awards granted pursuant
to this Program, except to the extent such provisions are inconsistent with this
Program. All applicable terms of the Plan apply to this Program as if fully set
forth herein. The grant of any Option and Restricted Stock Unit under this
Program shall be made solely by and subject to the terms set forth in a written
agreement substantially in the form of the stock option agreement and restricted
stock unit agreement approved by the Board and duly executed by an executive
officer of the Company. The exercise price per share of Stock subject to an
Option granted under this Program shall be the Market Value of a share of Stock
on the Option’s date of grant.
Amendment, Modification and Termination
This Program may be amended, modified or terminated by the Board at any time in
its sole discretion. No Non-Employee Director shall have any rights hereunder,
except with respect to an Award granted pursuant to the Program.


*Amended, effective as of February 13, 2018.



